     Case 1:19-cv-00135-DAD-JDP Document 14 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     HARRY CHEATHAM,                               No. 1:19-cv-00135-NONE-JDP
12                        Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS THAT THE COURT
13             v.                                    DISMISS THIS CASE DUE TO
14                                                   PLAINTIFF’S FAILURE TO STATE A
       TOMMY WAN, et al.,
                                                     CLAIM, FAILURE TO PROSECUTE, AND
15                        Defendants.                FAILURE TO COMPLY WITH A COURT
                                                     ORDER
16

17                                                   (Doc. No. 13)
       __________________________________
18           Harry Cheatham (“Plaintiff”) is a state prisoner proceeding without counsel in this civil
19   rights action brought under 42 U.S.C. § 1983.
20           On March 19, 2020, the assigned magistrate judge issued findings and recommendations
21   recommending that this case be dismissed. (Doc. No. 13.) The findings and recommendations
22   included notice that the parties may file written objections to those findings and recommendations
23   with the court within fourteen days after service. (Id.) More than fourteen days have passed, and
24   no objections were filed.
25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), this court has conducted a
26   de novo review of the case. Having carefully reviewed the entire file, the court finds that the
27   Findings and Recommendations are supported by the record and proper analysis.
28   /////
                                                       1
     Case 1:19-cv-00135-DAD-JDP Document 14 Filed 07/13/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations issued on March 19, 2020, (Doc. No. 13), are

 3              ADOPTED IN FULL;

 4        2.    This action is dismissed based on plaintiff’s failure to state a claim, failure to

 5              prosecute, and failure to comply with a court order; and

 6        3.    The Clerk of the Court is directed to assign this case to a district judge for the

 7              purpose of closing this case and to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:   July 13, 2020
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
